 

EXHIBIT 10.19

 

OFFICE LEASE

 

Horizon IV, 110 Horizon Drive, Raleigh, NC 27615

 

Landlord: Sun Life Assurance Company of Canada     Tenant: TranS1, Inc.    
Date: October 24, 2012

 

This Lease consists of four parts:

 

Part I Cover Sheet Part II Standard Lease Provisions Part III Additional
Provisions (if any) and Part IV Exhibits       EXHIBIT A - Floor Plan of
Premises   EXHIBIT B – Landlord's Notice of Lease Term Dates   EXHIBIT C -
Tenant Improvements   EXHIBIT D - Rules and Regulations

 

 

 

 

PART I

 

COVER SHEET

 

The terms listed below shall have the following meanings throughout this Lease:

 

DATE OF LEASE:   October 24, 2012, the date on which Landlord has signed this
Lease       LANDLORD:   Sun Life Assurance Company of Canada, a Canadian
corporation       TENANT:   TranS1, Inc., a Delaware corporation       TENANT'S
ADDRESS:   301 Government Center Drive, Wilmington, NC 28403 Attn: Ken Reali    
      Copy to:           Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan,
L.L.P., Post Office Box 2611, Raleigh, North Carolina 27602-2611, Attention:
Brad J. Daves, Esq. (overnight delivery: 2300 Wells Fargo Capitol Center,
Raleigh, North Carolina 27601)       MANAGER:   Grubb & Ellis|Thomas Linderman
Graham       MANAGER'S ADDRESS:  

1511 Sunday Drive, Suite 200

Raleigh, NC 27607

      PREMISES:   The area known as Suite 230 consisting of approximately 4,358
rentable square feet of the Building, as shown on Exhibit A attached hereto    
  BUILDING:   The building in which the Premises are located, known as Horizon
IV, with a street address of 110 Horizon Drive, and consisting of a total of
approximately 46,743 square feet of space       PROPERTY:   The Building, other
improvements and land (the "Lot")       TENANT'S PERCENTAGE:  

 

9.32% (4,358 rentable square feet in the Premises divided by 46,743 rentable
square feet in the Building)

      PERMITTED USES:   Office purposes consistent with a Class A office
building

 

 

 

 

TENANT IMPROVEMENTS:   See Exhibit C attached hereto       SCHEDULED
COMMENCEMENT DATE:  

 

March 1, 2013

      TERM:   Sixty four (64) months       BASE RENT:   Tenant shall pay Base
Rent for the Premises in accordance with the following schedule:

 

    Months  Rent
Per Month   Annualized
Rent   Annual 
Rent
p.r.s.f.        1 – 4  $0   $0   $0        5- 12  $7,317.81   $87,813.70  
$20.15      13 -24  $7,537.34   $90,448.11   $20.75      25-36  $7,763.46  
$93,161.55   $21.38      37-48  $7,996.37   $95,956.40   $22.02      49-60 
$8,236.26   $98,835.09   $22.68      61-64  $8,483.35   $101,800.15   $23.36 

 

SECURITY DEPOSIT:   $8,483.35       PUBLIC LIABILITY INSURANCE AMOUNT:  

 

$2,000,000 combined single limit

      BROKER(S):   Grubb & Ellis|Thomas Linderman Graham (Landlord) and Jones
Lang LaSalle Brokerage, Inc. (Tenant)       GUARANTOR(S):   N/A

 

 

 

 

TABLE OF CONTENTS OF STANDARD LEASE PROVISIONS

 

      Page         ARTICLE I: PREMISES             1.1 Premises   1 1.2 Common
Areas   1         ARTICLE II: TERM             2.1 Commencement Without Tenant
Improvements   1 2.2 Commencement With Tenant Improvements   1         ARTICLE
III: RENT             3.1 Base Rent   2 3.2 Additional Rent for Operating
Expenses, Taxes, and Capital Costs   3         ARTICLE IV: DELIVERY OF PREMISES
AND TENANT IMPROVEMENTS             4.1 Condition of Premises   5 4.2 Delay in
Possession   5 4.3 Delivery and Acceptance of Possession   6 4.4 Early Occupancy
  6         ARTICLE V: ALTERATIONS AND TENANT'S PERSONAL PROPERTY            
5.1 Alterations   6 5.2 Tenant's Personal Property   7         ARTICLE VI:
LANDLORD'S COVENANTS             6.1 Services Provided by Landlord   8 6.2
Repairs and Maintenance   8 6.3 Quiet Enjoyment   9 6.4 Insurance   9        
ARTICLE VII: TENANT'S COVENANTS             7.1 Repairs, Maintenance and
Surrender   9 7.2 Use   9 7.3 Assignment; Sublease   10 7.4 Indemnities   11 7.5
Tenant's Insurance   11 7.6 Payment of Taxes   12 7.7 Environmental Assurances  
12 7.8 Americans With Disabilities Act   13

 

 

 

 

ARTICLE VIII: DEFAULT             8.1 Default   14 8.2 Remedies of Landlord and
Calculation of Damages   14         ARTICLE IX: CASUALTY AND EMINENT DOMAIN    
        9.1 Casualty   16 9.2 Eminent Domain   17         ARTICLE X: RIGHTS OF
PARTIES HOLDING SENIOR INTERESTS             10.1 Subordination   18 10.2
Mortgagee's Consent   18         ARTICLE XI: GENERAL             11.1
Representations by Tenant   18 11.2 Notices   18 11.3 No Waiver or Oral
Modification   18 11.4 Severability   18 11.5 Requests by Tenant   19 11.6
Estoppel Certificate and Financial Statements   19 11.7 Waiver of Liability   19
11.8 Execution; Prior Agreements and No Representations   19 11.9 Brokers   19
11.10 Successors and Assigns   20 11.11 Applicable Law and Lease Interpretation
  20 11.12 Costs of Collection, Enforcement and Disputes   20 11.13 Holdover  
20 11.14 Force Majeure   20 11.15 Limitation On Liability   20 11.16 Notice of
Landlord's Default   21 11.17 Lease not to be Recorded   21 11.18 Security
Deposit   21 11.19 Guaranty of Lease   21

 

 

 

 

PART II STANDARD LEASE PROVISIONS

 

ARTICLE I PREMISES

 

1.1         Premises.

 

(a)         Demise of Premises. This Lease (the "Lease") is made and entered
into by and between Landlord and Tenant and shall become effective as of the
Date of Lease. In consideration of the mutual covenants made herein, Landlord
hereby leases to Tenant, and Tenant hereby leases from Landlord, the Premises,
on all of the terms and conditions set forth in this Lease.

 

(b)         Intentionally Omitted.

 

(c)         Access to Premises. Landlord shall have reasonable access to the
Premises, at any time during the Term to inspect Tenant's performance hereunder
and to perform any acts required of or permitted to Landlord herein, including,
without limitation, (i) the right to make any repairs or replacements Landlord
deems necessary, (ii) the right to show the Premises to prospective purchasers
and mortgagees, and (iii) during the last six (6) months of the Term, the right
to show the Premises to prospective tenants. Landlord shall not unreasonably
interfere with Tenant’s operations. Landlord shall at all times have a key to
the Premises, and Tenant shall not change any existing lock(s), nor install any
additional lock(s) without Landlord's prior consent. Except in the case of any
emergency, any entry into the Premises by Landlord shall be on reasonable
advance notice.

 

1.2         Common Areas. Tenant shall have the right to use, in common with
other tenants, the Building's common lobbies, corridors, stairways, and
elevators necessary for access to the Premises, and the common walkways and
driveways necessary for access to the Building, the common toilets, corridors
and elevator lobbies of any multi-tenant floor, and the parking areas for the
Building ("Common Areas"). Tenant's use of the Building parking areas shall be
on an unreserved, non-exclusive basis and solely for Tenant's employees and
visitors. Landlord shall not be liable to Tenant, and this Lease shall not be
affected, if any parking rights of Tenant hereunder are impaired by any law,
ordinance or other governmental regulation imposed after the Date of Lease. If
Landlord grants to any other tenant the exclusive right to use any particular
parking spaces, neither Tenant nor its visitors shall use such spaces. Use of
the Common Areas shall be only upon the terms set forth at any time by Landlord.
Landlord may at any time and in any manner make any changes, additions,
improvements, repairs or replacements to the Common Areas that it considers
desirable, provided that Landlord shall use reasonable efforts to minimize
interference with Tenant's normal activities. Such actions of Landlord shall not
constitute constructive eviction or give rise to any rent abatement or liability
of Landlord to Tenant.

 

ARTICLE II TERM

 

2.1         Commencement Without Tenant Improvements. N/A.

 

2.2         Commencement With Tenant Improvements. The Scheduled Commencement
Date shall be only an estimate of the beginning of the Term of this Lease and
the actual commencement date (the "Commencement Date") shall be the first to
occur of (i) the first business day after the date the Premises are offered by
Landlord for occupancy following substantial completion of the Tenant
Improvements to be constructed by Landlord pursuant to Exhibit C, as reasonably
determined by Landlord, and any certificate or approval required by local
governmental authority for occupancy of the Premises by Tenant has been
obtained, or (ii) the date Tenant enters into occupancy of the Premises. If
Landlord is obligated to construct Tenant Improvements pursuant to Exhibit C,
the dates upon which the Term shall commence and end shall be confirmed in
Landlord's Notice of Lease Term Dates ("Notice"), substantially in the form
attached as Exhibit B. Landlord shall deliver the Notice to Tenant after
Landlord offers possession of the Premises to Tenant or Tenant enters into
occupancy of the Premises. Tenant shall promptly return to Landlord a
countersigned original of the Notice, provided that Landlord's failure to
deliver the Notice shall not delay the Commencement Date.

 

1

 

 

ARTICLE III RENT

 

3.1         Base Rent.

 

(a)         Payment of Base Rent. Tenant shall pay the Base Rent each month in
advance on the first day of each calendar month during the Term, beginning on
the Commencement Date. If the Commencement Date is other than the first day of
the month, Tenant shall pay a proportionate part of such monthly installment on
the Commencement Date. An adjustment in the Base Rent for the last month of the
Term shall be made if the Term does not end on the last day of the month. All
payments shall be made to Manager at Manager's Address or to such other party or
to such other place as Landlord may designate in advance and in writing, without
prior demand and without abatement, deduction or offset. All charges to be paid
by Tenant hereunder, other than Base Rent, shall be considered additional rent
for the purposes of this Lease, and the words "rent" or "Rent" as used in this
Lease shall mean both Base Rent and additional rent unless the context
specifically or clearly indicates that only Base Rent is referenced.

 

(b)         Late Payments. Tenant acknowledges that the late payment by Tenant
to Landlord of any rent or other sums due under this Lease will cause Landlord
to incur costs not contemplated by this Lease, the exact amount of such costs
being extremely difficult and impracticable to ascertain. Therefore, if any rent
or other sum due from Tenant is not received when due, Tenant shall pay to
Landlord no later than ten (10) calendar days after the rental due date an
additional sum equal to 5% of such overdue payment (provided that, not more than
one (1) time in any calendar year, no such late charge will be imposed if the
payment is received within five (5) days after the date due). In addition to
such late charge, all such delinquent rent or other sums due to Landlord,
including the late charge, shall bear interest beginning on the date such
payment was due at the then maximum lawful rate permitted to be charged by
Landlord. The notice and cure period provided in Paragraph 8.1(a) does not apply
to the foregoing late charges and interest. If payments of any kind are returned
for insufficient funds Tenant shall pay to Landlord an additional handling
charge of $50.00. In addition, in the event that Tenant at any time becomes
delinquent in payment of two (2) or more months’ Base Rent or additional rent,
all free rent which would have been due for the first three (3) months of the
Lease term shall become immediately due and payable.

 

(c)         Initial Payment. Upon full execution hereof, Tenant shall pay to
Landlord (i) the Security Deposit and (ii) the Base Rent for the first month of
the term hereof for which Base Rent will be due, in the amount of $15,801.16.

 

2

 

 

3.2         Additional Rent for Operating Expenses, Taxes, and Capital Costs.

 

(a)         Additional Rent. For each Comparison Year, Tenant shall pay to
Landlord as additional rent the sum of (1) the difference between Comparison
Year Operating Expenses and the Base Year Operating Expenses, (2) the difference
between the Comparison Year Taxes and the Base Year Taxes and (3) the Capital
Costs, times Tenant's Percentage ("Tenant's Share of Expenses").

 

(b)         Definitions. As used herein, the following terms shall have the
following meanings:

 

(i)Base Year. 2013.

 

(ii)Comparison Year. Each calendar year of the Term after the Base Year.

 

(iii)Lease Year. Each successive 12 month period following the Commencement
Date.

 

(iv)Operating Expenses. The total cost of operation of the Property, including,
without limitation, (1) premiums and deductibles for insurance carried with
respect to the Property; (2) all costs of supplies, materials, equipment, and
utilities used in or related to the operation, maintenance, and repair of the
Property or any part thereof (including utilities, unless the cost of any
utilities is to be paid for separately by Tenant pursuant to Paragraph 6.1(b));
(3) all labor costs, including without limitation, salaries, wages, payroll and
other taxes, unemployment insurance costs, and employee benefits, but excluding
executive salaries; (4) all maintenance, management, janitorial, inspection,
legal, accounting, and service agreement costs related to the operation,
maintenance, and repair of the Property or any part thereof, including, without
limitation, service contracts with independent contractors, provided that during
the initial term of this Lease, any management fee will not exceed four percent
(4%) of revenues. Any of the above services may be performed by Landlord or its
affiliates, provided that fees for the performance of such services shall be
reasonable and competitive with fees charged by unaffiliated entities for the
performance of such services in comparable buildings in the area. Operating
Expenses shall not include Taxes, leasing commissions; repair costs paid by
insurance proceeds or by any tenant or third party; the initial construction
cost of the Building or any depreciation thereof; any debt service or costs
related to sale or financing of the Property; any capital expenses, except those
which normally would be regarded as operating, maintenance, or repair costs;
tenant improvements provided for any tenant; or any special services rendered to
tenants (including Tenant) for which a separate charge is made; costs of
correcting building code violations which violations were in existence on the
Commencement Date; legal fees associated with the preparation, interpretation
and/or enforcement of leases; repairs and replacements for which and to the
extent that Landlord has been reimbursed by insurance and/or paid pursuant to
warranties; advertising and promotional expenses; costs representing amounts
paid to an affiliate of Landlord for services or materials which are in excess
of the amounts which would have been paid in the absence of such relationship;
and any costs, fines, or penalties incurred because Landlord violated any
Applicable Law.

 

3

 

 

(v)Base Year Operating Expenses. Operating Expenses incurred during the Base
Year, provided that: (1) in the event that the Building is less than 95%
occupied during the Base Year, then in determining the Base Year Operating
Expenses, all Operating Expenses that may reasonably be determined to vary in
accordance with the occupancy level of the Building, shall be grossed up to
reflect 95% occupancy; and (2) if any extraordinary expenses are incurred during
the Base Year which typically are not operations, maintenance, or repair costs
of a stabilized property, as reasonably estimated by Landlord, then such
expenses shall be excluded from the calculation of Operating Expenses during the
Base Year.

 

(vi)Comparison Year Operating Expenses. Operating Expenses incurred during the
Comparison Year, provided that if the Building is less than 95% occupied during
the Comparison Year, then in determining the Comparison Year Operating Expenses,
all Operating Expenses that may reasonably be determined to vary in accordance
with the occupancy level of the Building, shall be grossed up to reflect 95%
occupancy.

 

(vii)Taxes. Any form of assessment, rental tax, license tax, business license
tax, levy, charge, tax or similar imposition imposed by any authority having the
power to tax, including any city, county, state or federal government, or any
school, agricultural, lighting, library, drainage, or other improvement or
special assessment district, as against the Property or any part thereof or any
legal or equitable interest of Landlord therein, or against Landlord by virtue
of its interest therein, and any reasonable costs incurred by Landlord in any
proceedings for abatement thereof, including, without limitation, attorneys' and
consultants' fees, and regardless of whether any abatement is obtained.
Landlord's income and franchise taxes are excluded from Taxes.

 

(viii)Base Year Taxes. Taxes incurred during the Base Year.

 

(ix)Comparison Year Taxes. Taxes incurred during the Comparison Year.

 

(x)Capital Costs. The annual cost of any capital improvements to the Property
made by Landlord after the Base Year, but only if such capital improvements are
designed to increase safety, to reduce Operating Expenses, or to comply with any
governmental law or regulation imposed after initial completion of the Building,
amortized over the useful life thereof as Landlord shall reasonably determine,
together with a fixed annual interest rate equal to the Prime Rate plus 2% on
the unamortized balance. The Prime Rate shall be the prime rate published in the
Wall Street Journal on the date the construction is completed.

 

4

 

 

(c)         Estimate of Tenant's Share of Expenses. Before each Comparison Year,
and from time to time as Landlord deems appropriate, Landlord shall give Tenant
estimates for the coming Comparison Year of Operating Expenses, Taxes, Capital
Costs, and Tenant's Share of Expenses. Landlord shall make reasonable efforts to
provide estimates fifteen (15) days before the beginning of each Comparison
Year. Tenant shall pay one twelfth (1/12) of the estimated amount of Tenant's
Share of Expenses with each monthly payment of Base Rent during the Comparison
Year. Each Comparison Year, Landlord shall give Tenant a statement (the "Share
of Expenses Statement") showing the Operating Expenses, Taxes, and Capital Costs
for the prior Comparison Year, a calculation of Tenant's Share of Expenses due
for the prior Comparison Year and a summary of amounts already paid by Tenant
for the prior Comparison Year. Landlord shall make reasonable efforts to provide
the Share of Expenses Statement within one hundred twenty (120) days after the
end of the prior Comparison Year. Any underpayment by Tenant shall be paid to
Landlord within thirty (30) days after delivery of the Share of Expenses
Statement; any overpayment shall be credited against the next installment of
Base Rent due, provided that any overpayment shall be paid to Tenant within
thirty (30) days if the Term has ended. No delay by Landlord in providing any
Share of Expenses Statement shall be deemed a waiver of Tenant's obligation to
pay Tenant's Share of Expenses. Notwithstanding anything contained in this
paragraph, the total rent payable by Tenant shall in no event be less than the
Base Rent.

 

(d)         Audit of Landlord's Expense Records. Not more than once per year,
Tenant, at Tenant's sole expense, may audit Landlord's records relating to
Operating Expenses, Taxes and Capital Costs at the Property for the preceding
Lease Year only, by giving Landlord written notice of its desire to perform such
an audit thirty (30) days after Tenant receives Landlord's Share of Expenses
Statement. If Tenant fails to give such notice within such thirty (30) day
period, the Share of Expenses Statement shall be deemed to be final and accepted
by Tenant. Any such audit by Tenant shall be performed during normal business
hours at Manager's office and shall not be undertaken by any firm which is
compensated based on a percentage of Operating Expenses disallowed. If Tenant's
audit establishes to the reasonable satisfaction of Landlord and Tenant that
Tenant has overpaid Tenant's Share of Expenses for the preceding Lease Year,
Landlord shall reimburse Tenant for such overpayment within thirty (30) days
thereafter. If Tenant's audit establishes to the reasonable satisfaction of
Landlord and Tenant that Tenant has underpaid Tenant's Share of Expenses for the
preceding Lease Year, Tenant shall pay the full amount of such underpayment to
Landlord within thirty (30) days thereafter.

 

ARTICLE IV DELIVERY OF PREMISES AND TENANT IMPROVEMENTS

 

4.1         Condition of Premises. Landlord shall deliver the Premises to Tenant
in its "as-is" condition subject to completion of the tenant improvements in
accordance with the terms set forth in Exhibit C of this Lease ("Tenant
Improvements"). Such Tenant Improvements shall become and remain the property of
Landlord.

 

4.2         Delay in Possession. If Landlord is unable to deliver possession of
the Premises to Tenant on or before the Scheduled Commencement Date for any
reason whatsoever, Landlord shall not be liable to Tenant for any loss or damage
resulting therefrom and this Lease shall continue in full force and effect,
provided that if Landlord fails to deliver the Premises to Tenant within five
(5) months after the Scheduled Commencement Date for reasons within Landlord’s
reasonable control, Tenant shall be entitled to one (1) day of free Base Rent
for each day beyond such three-month period delivery is delayed. If Landlord is
unable to deliver possession of the Premises within thirty (30) days thereafter,
either Landlord or Tenant may terminate this Lease.

 

5

 

 

4.3         Delivery and Acceptance of Possession. Tenant shall accept
possession and enter in good faith occupancy of the entire Premises and commence
the operation of its business therein within thirty (30) days after the
Commencement Date. Tenant's taking possession of any part of the Premises shall
be deemed to be an acceptance and an acknowledgment by Tenant that (i) Tenant
has had an opportunity to conduct, and has conducted, such inspections of the
Premises as it deems necessary to evaluate its condition, (ii) except as
otherwise specifically provided herein, Tenant accepts possession of the
Premises in its then existing condition, "as-is", including all patent (but not
latent) defects, (iii) Tenant Improvements have been completed in accordance
with the terms of this Lease, except for defects of which Tenant has given
Landlord written notice within thirty (30) days after the time Tenant takes
possession, and (iv) neither Landlord, nor any of Landlord's agents, has made
any oral or written representations or warranties with respect to such matters
other than as set forth in this Lease.

 

4.4         Early Occupancy. Landlord hereby agrees to allow Tenant and its
contractors to enter the Premises approximately two (2) weeks prior to the
estimated Commencement Date to permit Tenant to install network and
telecommunications cabling. Tenant (and its contractors) shall do so upon all of
the provisions of this Lease (including Tenant's obligations regarding indemnity
and insurance), except those provisions regarding Tenant's obligation to pay
Base Rent, which obligation shall commence on the Commencement Date. Tenant
shall ensure that Tenant’s work does not interfere with the installation of the
Tenant Improvements.

 

ARTICLE V ALTERATIONS AND TENANT'S PERSONAL PROPERTY

 

5.1         Alterations.

 

(a)         Landlord's Consent. Tenant shall not make any alterations,
additions, installations, substitutes or improvements ("Alterations") in and to
the Premises without first obtaining Landlord's written consent. Landlord shall
not unreasonably withhold or delay its consent; provided, however, that Landlord
shall have no obligation to consent to Alterations of a structural nature or
Alterations that would violate the certificate of occupancy for the Premises or
any applicable law, code or ordinance or the terms of any superior lease or
mortgage affecting the Property. No consent given by Landlord shall be deemed as
a representation or warranty that such Alterations comply with laws, regulations
and rules applicable to the Property ("Laws"). Tenant shall pay Landlord's
reasonable costs of reviewing or inspecting any proposed Alterations and any
other reasonable costs that may be incurred by Landlord as a result of such
Alterations. Landlord’s contractor shall perform all Alterations work required
by Tenant. Landlord shall contract with the general contractor for completion of
the work. Landlord shall manage the construction on behalf of Tenant. Landlord
shall charge a construction management fee equal to five percent (5%) of the
total cost of construction of the improvements. Such construction management fee
shall be paid by Tenant, along with any construction costs pursuant to the terms
hereof. Landlord shall act as the single point of contact between Tenant and the
architectural and engineering team (if any), and with the general contractor.
Notwithstanding the foregoing, Tenant shall have the right to make
non-structural, non-MEP (mechanical, electrical and plumbing) Alterations
(including painting and carpeting) without the consent of Landlord (the
“Permitted Alterations”), so long as (i) Tenant notifies Landlord in writing of
its intention to do such work at least ten (10) days prior to the initiation of
such work; (ii) the costs of such Alterations are less than $10,000.00 and are
consistent in quality with the finish of the Premises; (iii) such Alterations do
not cause additional loads on the Building and its systems and are not visible
from the exterior of the Premises; (iv) Tenant obtains and furnishes to Landlord
any required building permits; and (v) Tenant provides Landlord with the
“as-built” plans and specifications of any such Alterations upon completion of
any such Alterations.

 

6

 

 

(b)         Workmanship. All Alterations shall be done at reasonable times in a
first-class workmanlike manner, by contractors approved by Landlord, and
according to plans and specifications previously approved by Landlord. All work
shall be done in compliance with all Laws, and with all regulations of the Board
of Fire Underwriters or any similar insurance body or bodies. Tenant shall be
solely responsible for the effect of any Alterations on the Building's structure
and systems, notwithstanding that Landlord has consented to the Alterations, and
shall reimburse Landlord on demand for any costs incurred by Landlord by reason
of any faulty work done by Tenant or its contractors. Upon completion of
Alterations, Tenant shall provide Landlord with a complete set of "as-built"
plans.

 

(c)         Mechanics and Other Liens. Tenant shall keep the Property and
Tenant's leasehold interest therein free of any liens or claims of liens, and
shall discharge any such liens within ten (10) days of their filing. Before
commencement of any work, Tenant's contractor shall provide payment, performance
and lien indemnity bonds required by Landlord, and Tenant shall provide evidence
of such insurance as Landlord may require, naming Landlord as an additional
insured. Tenant shall indemnify Landlord and hold it harmless from and against
any cost, claim, or liability arising from any work done by or at the direction
of Tenant.

 

(d)         Removal of Alterations. All Alterations affixed to the Premises
shall become part thereof and remain therein at the end of the Term. However, if
Landlord gives Tenant notice, at the time Landlord approves the Alterations,
that Tenant must remove such Alterations upon expiration or termination of this
Lease, then upon such expiration or termination, Tenant shall remove the
Alterations, make any repair required by such removal, and restore the Premises
to its condition prior to installation of the Alterations.

 

5.2         Tenant's Personal Property.

 

(a)         In General. Tenant may provide and install, and shall maintain in
good condition, all trade fixtures, personal property, equipment, furniture and
moveable partitions required in the conduct of its business in the Premises. All
of Tenant's personal property, trade fixtures, equipment, furniture, movable
partitions, and any Alterations not affixed to the Premises shall remain
Tenant's property ("Tenant's Property").

 

(b)         Intentionally Omitted.

 

(c)         Payment of Taxes. Tenant shall pay before delinquency all taxes
levied against Tenant's Property and any Alterations installed by or on behalf
of Tenant. If any such taxes are levied against Landlord or its property, or if
the assessed value of the Premises is increased by the inclusion of a value
placed on Tenant's Property (as reasonably documented by Landlord), Landlord may
pay such taxes, and Tenant shall upon demand repay to Landlord the portion of
such taxes resulting from such increase.

 

7

 

 

ARTICLE VI LANDLORD'S COVENANTS

 

6.1         Services Provided by Landlord.

 

(a)         Services. Landlord shall provide services, utilities, facilities and
supplies equal in quality to those customarily provided by landlords in
buildings of a similar design in the area in which the Property is located.
Landlord shall provide reasonable additional Building operation services upon
reasonable advance request of Tenant at reasonable rates from time to time
established by Landlord. Landlord shall furnish space heating and cooling as
normal seasonal changes may require to provide reasonably comfortable space
temperature and ventilation for occupants of the Premises under normal business
operation, daily from 8:00 a.m. to 6:00 p.m. (Saturdays from 9:00 a.m. to noon.,
but only if requested by Tenant by 5:00 p.m. on the immediately preceding
Friday), Sundays and legal state holidays excepted. If Tenant shall require
space heating or cooling outside the hours and days above specified, Landlord
shall provide such service at Tenant's expense in accordance with any advance
notice requirements established from time to time by Landlord (the initial price
of such additional heating or cooling being $50.00 per hour).

 

(b)         Separately Metered Utilities. If the Premises are separately metered
as of the Commencement Date, Tenant shall pay all charges for all separately
metered and separately billed gas, electricity, telephone and other utility
services used, rendered or supplied upon or in connection with the Premises and
shall indemnify Landlord against liability or damage on such account. The costs
of any utilities which are not separately metered shall be included as an
Operating Expense. If Landlord has reason to believe that Tenant is using a
disproportionate share of any utility which is not separately metered, Landlord
may, at Landlord's election, and at Landlord's expense, conduct an engineering
audit to estimate Tenant's actual use. If such audit determines that Tenant is
using more than its proportionate share of any utility, Tenant shall reimburse
Landlord for the cost of the audit and Tenant shall pay for any use above its
proportionate share as additional rent.

 

(c)         Graphics and Signs. Landlord shall provide identification of
Tenant's name and suite numerals at the main entrance door to the Premises and
in the lobby directory. All signs, notices, graphics and decorations of every
kind or character which are visible in or from the Common Areas or the exterior
of the Premises shall be subject to Landlord's prior written approval, which
Landlord shall have the right to withhold in its absolute and sole discretion.

 

(d)         Right to Cease Providing Services. In case of Force Majeure or in
connection with any repairs, alterations or additions to the Property or the
Premises, or any other acts required of or permitted to Landlord herein,
Landlord may reduce or suspend service of the Building's utilities, facilities
or supplies, provided that Landlord shall use reasonable diligence to restore
such services, facilities or supplies as soon as possible. No such reduction or
suspension shall constitute an actual or constructive eviction or disturbance of
Tenant's use or possession of the Premises; provided, however, that if such
reduction or suspension renders the Premises unusable, in Landlord’s reasonable
judgment, for a period in excess of five (5) consecutive business days, Base
Rent shall abate until utility service is restored.

 

6.2         Repairs and Maintenance. Landlord shall repair and maintain (i) the
Common Areas, (ii) the structural portions of the Building, (iii) the exterior
walls of the Building (including exterior windows and glazing), (iv) the roof,
and (v) the basic plumbing, electrical, mechanical and heating, ventilating and
air-conditioning systems serving the Premises, in the manner and to the extent
customarily provided by landlords in similar buildings in the area. Tenant shall
pay for such repairs as set forth in Paragraph 3.2. If any maintenance, repair
or replacement is required because of any negligent or willful act or omission,
or any neglect of duty, by Tenant or its agents, employees, invitees or
contractors, the cost thereof shall be paid by Tenant to Landlord as additional
rent within thirty (30) days after billing.

 

8

 

 

6.3         Quiet Enjoyment. Upon Tenant's paying the rent and performing its
other obligations, Landlord shall permit Tenant to peacefully and quietly hold
and enjoy the Premises, subject to the provisions of this Lease.

 

6.4         Insurance. Landlord shall insure the Property, including the
Building and Tenant Improvements and approved Alterations, if any, against
damage by fire and standard extended coverage perils, and shall carry public
liability insurance, all in such reasonable amounts as would be carried by a
prudent owner of a similar building in the area. Landlord may carry any other
forms of insurance as it or its mortgagee may deem advisable. Insurance obtained
by Landlord shall not be in lieu of any insurance required to be maintained by
Tenant. Landlord shall not carry any insurance on Tenant's Property, and shall
not be obligated to repair or replace any of Tenant's Property.

 

ARTICLE VII TENANT'S COVENANTS

 

7.1         Repairs, Maintenance and Surrender.

 

(a)         Repairs and Maintenance. Tenant shall keep the Premises in good
order and condition, and shall promptly repair any damage to the Premises
excluding glass in exterior walls. Tenant shall also repair any damage to the
rest of the Property, including glass in exterior walls, if such damage is
attributable to Tenant's negligence or misuse caused by Tenant or its agents,
employees, or invitees, licensees or independent contractors. All repairs shall
be made in a workmanlike manner and any replacements or substitutions shall be
of a quality, utility, value and condition similar to or better than the
replaced or substituted item.

 

(b)         Surrender. At the end of the Term, Tenant shall peaceably surrender
the Premises in good order, repair and condition and comparable to the condition
in which the Premises was delivered, except for reasonable wear and tear, and
Tenant shall remove Tenant's Property (including, without limitation, all
cabling and telecommunications equipment, excepting any cabling not installed by
or on behalf of Tenant) and (if required by Landlord pursuant to Section 5.1(d)
above) any Alterations, repairing any damage caused by such removal and
restoring the Premises and leaving them clean and neat. Any property not so
removed shall be deemed abandoned and may be retained by Landlord or may be
removed and disposed of by Landlord in such manner as Landlord shall determine.
Tenant shall be responsible for costs and expenses incurred by Landlord in
removing any Alterations and disposing of any such abandoned property, making
any incidental repairs and replacements to the Premises, and restoring the
Premises to its original condition.

 

7.2         Use.

 

(a)         General Use. Tenant shall use the Premises only for the Permitted
Uses, and shall not use or permit the Premises to be used for any other use
(including, without limitation, as a laboratory of any kind or for storage of
anything except normal office supplies) nor in violation of any law or ordinance
or of any certificate of occupancy issued for the Building or the Premises, or
of the Rules and Regulations. Tenant shall not cause, maintain or permit any
nuisance in, on or about the Property, or commit or allow any waste in or upon
the Property. Tenant shall not use utility services in excess of amounts
reasonably determined by Landlord to be within the normal range of demand for
the Permitted Uses.

 

9

 

 

(b)         Obstructions and Exterior Displays. Tenant shall not obstruct any of
the Common Areas or any portion of the Property outside the Premises, and shall
not, except as otherwise previously approved by Landlord, place or permit any
signs, decorations, curtains, blinds, shades, awnings, aerials or flagpoles, or
the like, that may be visible from outside the Premises. If Landlord designates
a standard window covering for use throughout the Building, Tenant shall use
this standard window covering to cover all windows in the Premises.

 

(c)         Floor Load. Tenant shall not place a load upon the floor of the
Premises exceeding the load per square foot such floor was designed to carry, as
determined by applicable building code.

 

(d)         Compliance with Insurance Policies. Tenant shall not keep or use any
article in the Premises, or permit any activity therein, which is prohibited by
any insurance policy covering the Building, or would result in an increase in
the premiums thereunder (provided that standard office use will not be so
prohibited or result in a premium increase).

 

(e)         Rules and Regulations. Tenant shall observe and comply with the
rules and regulations attached as Exhibit D (the "Rules and Regulations"), and
all modifications thereto as made by Landlord and put into effect from time to
time. Landlord shall not be responsible to Tenant for the violation or
non-performance by any other tenant or occupant of the Building of the Rules and
Regulations. In the event of any conflict between said Rules and Regulations and
the express terms of this Lease, the Lease terms shall control.

 

7.3         Assignment; Sublease. Tenant shall not assign its rights under this
Lease nor sublet the whole or any part of the Premises without Landlord's prior
written consent, which shall not be unreasonably withheld. Landlord’s consent
shall not be considered unreasonably withheld (by way of example and not
limitation) if (i) the proposed subtenant’s or assignee’s creditworthiness does
not meet the same criteria Landlord uses to select comparable Building tenants;
(ii) the proposed subtenant’s or assignee’s business is not suitable for the
Building when considering the business of the other tenants and the Building’s
prestige; or (iii) the proposed subtenant or assignee is already a tenant or
occupant of the Building. In the event that Landlord grants such consent, Tenant
shall remain primarily liable to Landlord for the payment of all rent and for
the full performance of the obligations under this Lease and any excess rents
collected by Tenant shall be paid to Landlord. Tenant shall be responsible for
payment of all costs incurred by Landlord in connection with any such request
for Landlord's consent to a proposed assignment or subletting, as provided in
Paragraph 11.5. Any assignment or subletting which does not conform with this
Paragraph 7.3 shall be void and a default hereunder.

 

In addition to, but not in limitation of, the foregoing: in the event of a
request by Tenant for Landlord's consent to a proposed assignment of the Lease
or a proposed subletting of twenty percent (20%) or more of the floor area of
the Premises, Landlord, at Landlord's sole option, may terminate the Lease; and
in the event of a request by Tenant for Landlord's consent to a proposed
subletting of less than twenty percent (20%) of the floor area of the Premises,
Landlord, at Landlord's sole option, may cancel the Lease with respect to the
area in question for the proposed term of such sublease. Landlord shall exercise
any such option by written notice given to Tenant within thirty (30) days after
Landlord's receipt of such request from Tenant, and in each case such
termination or cancellation shall take effect as of the date set forth in
Landlord's said notice, which shall be not less than sixty (60) days and not
more than one hundred twenty (120) days after the date of Landlord's said
notice. If Landlord exercises any such option to terminate or cancel the Lease,
Tenant shall surrender possession of the portion of the Premises to which the
termination or cancellation applies on or before the date set forth in
Landlord's notice, in accordance with the provisions of this Lease relating to
the surrender of the Premises at expiration of the Term. If the Lease is
cancelled as to a portion of the Premises only, Base Rent after the date of such
cancellation shall be abated on a pro-rata basis, as determined by Landlord, and
Tenant's Percentage shall be proportionally reduced. Landlord's failure to
exercise such option to terminate or cancel the Lease shall not be construed as
Landlord's consent to the proposed assignment or subletting.

 

10

 

 

Notwithstanding anything to the contrary set forth in this Article, no consent
from Landlord shall be required for an assignment of the Lease, or a subletting
of the Premises, to (i) any corporation or other entity into which or with which
Tenant has merged or consolidated; (ii) any parent or successor of Tenant, or
(iii) any entity which acquires all or substantially all of the assets of
Tenant, or all or substantially all of the ownership interests in Tenant,
provided in each case that the resulting, surviving and/or acquiring entity
shall agree in writing to assume and perform all of Tenant’s obligations under
the Lease to be performed from and after the effective date of such assignment
or subletting, and further provided that Tenant shall not be released thereby.

 

7.4         Indemnities.

 

(a)         Tenant, at Tenant's expense, shall defend, indemnify and hold
harmless Landlord and Landlord's agents, employees, invitees, licensees and
contractors from and against any cost, claim, action, liability or damage of any
kind arising from (i) Tenant's use and occupancy of the Premises or the
Property, or any activity done or permitted by Tenant, in, on or about the
Premises or the Property, (ii) any breach or default by Tenant of its
obligations under this Lease, or (iii) any negligent, tortious or illegal act or
omission of Tenant, its agents, employees, invitees, licensees or contractors.
The obligations of Tenant under this paragraph shall survive the expiration or
termination of this Lease. Nothing in this paragraph shall relieve Landlord
from, or require Tenant to indemnify Landlord against, liability for damages to
property or injury to person caused by the negligence or willful misconduct of
Landlord or its agents, employees or contractors. All property kept, stored or
maintained in the Premises shall be at the sole risk of Tenant.

 

(b)         Landlord, at Landlord's expense, shall defend, indemnify and hold
harmless Tenant and Tenant's agents, employees, invitees, licensees and
contractors from and against any cost, claim, action, liability or damage of any
kind arising from any negligent, tortious or illegal act or omission of
Landlord, its agents, employees, invitees, licensees and contractors, or from
Landlord’s breach or default of its obligations under this Lease. Landlord shall
not be liable to Tenant or any other person or entity for any damages arising
from any act or omission of any other tenant of the Property. The obligations of
Landlord under this paragraph shall survive the expiration or termination of
this Lease.

 

7.5         Tenant's Insurance. Tenant shall maintain in responsible companies
qualified to do business, in good standing in the state in which the Premises
are located and otherwise acceptable to Landlord and at its sole expense the
following insurance: (i) comprehensive general liability insurance covering the
Premises insuring Landlord as well as Tenant with limits which shall, at the
commencement of the Term, be at least equal to the Public Liability Insurance
Amount and from time to time during the Term shall be for such higher limits, if
any, as are customarily carried in the area in which the Premises are located
with respect to similar properties, (ii) workers' compensation insurance with
statutory limits covering all of Tenant's employees working in the Premises,
(iii) property insurance insuring Tenant's Property for the full replacement
value of such items and (iv) business interruption insurance. There shall be no
deductible for liability policies and a deductible not greater than $5,000 for
property insurance policies. Tenant shall deposit promptly with Landlord
certificates for such insurance, and all renewals thereof, bearing the
endorsement that the policies will not be canceled until after thirty (30) days'
written notice to Landlord (if such endorsement is reasonably available without
material additional charge). All policies shall be taken out with insurers with
a rating of A-IX by Best's and otherwise acceptable to Landlord.

 

11

 

 

7.6         Payment of Taxes. If at any time during the Term, any political
subdivision of the state in which the Property is located, or any other
governmental authority, levies or assesses against Landlord a tax or excise on
rents or other tax (excluding income tax), however described, including but not
limited to assessments, charges or fees required to be paid, by way of
substitution for or as a supplement to real estate taxes, or any other tax on
rent or profits in substitution for or as a supplement to a tax levied against
the Property, Building or Landlord's personal property, then Tenant will pay to
Landlord as additional rent its proportionate share based on Tenant's Percentage
of said tax or excise.

 

7.7         Environmental Assurances.

 

(a)         Covenants.

 

(i)Tenant shall not cause any Hazardous Materials to be used, generated, stored
or disposed of on, under or about, or transported to or from, the Premises
unless the same is specifically approved in advance by Landlord in writing other
than small quantities of retail, household, and office chemicals customarily
sold over-the-counter to the public and which are related to Tenant's Permitted
Uses.

 

(ii)Tenant shall comply with all obligations imposed by Environmental Laws, and
all other restrictions and regulations upon the use, generation, storage or
disposal of Hazardous Materials at, to or from the Premises.

 

(iii)Tenant shall deliver promptly to Landlord true and complete copies of all
notices received by Tenant from any governmental authority with respect to the
use, generation, storage or disposal by Tenant of Hazardous Materials at, to or
from the Premises and shall immediately notify Landlord both by telephone and in
writing of any unauthorized discharge of Hazardous Materials or of any condition
that poses an imminent hazard to the Property, the public or the environment.

 

(iv)Tenant shall complete fully, truthfully and promptly any questionnaires sent
by Landlord with respect to Tenant's use of the Premises and its use,
generation, storage and disposal of Hazardous Materials at, to or from the
Premises.

 

(v)Tenant shall permit entry onto the Premises by Landlord or Landlord's
representatives at any reasonable time to verify and monitor Tenant's compliance
with its covenants set forth in this Paragraph 7.7 and to perform other
environmental inspections of the Premises.

 

12

 

 

(vi)If Landlord conducts any environmental inspections because it has reason to
believe that Tenant's activities have or are likely to result in a violation of
Environmental Laws or a release of Hazardous Materials on the Property, and if
such inspections reveal any such violation or the presence of Hazardous
Materials, then Tenant shall pay to Landlord, as additional rent, the costs
incurred by Landlord for such inspections.

 

(vii)Tenant shall cease immediately upon notice from Landlord any activity which
violates or creates a risk of violation of any Environmental Laws.

 

(viii)After notice to and approval by Landlord, Tenant shall promptly remove,
clean-up, dispose of or otherwise remediate, in accordance with Environmental
Laws and good commercial practice, any Hazardous Materials on, under or about
the Property resulting from Tenant's activities on the Property.

 

(b)         Indemnification. Tenant shall indemnify, defend with counsel
acceptable to Landlord and hold Landlord harmless from and against any claims,
damages, costs, liabilities or losses (including, without limitation, any
decrease in the value of the Property, loss or restriction of any area of the
Property, and adverse impact of the marketability of the Property or Premises)
arising out of Tenant's use, generation, storage or disposal of Hazardous
Materials at, to or from the Premises.

 

(c)         Definitions. Hazardous Materials shall include but not be limited to
substances defined as "hazardous substances", "toxic substances", or "hazardous
wastes" in the federal Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended; the federal Hazardous Materials
Transportation Act, as amended; and the federal Resource Conservation and
Recovery Act, as amended; those substances defined as "hazardous substances",
"materials", or "wastes" under the law of the state in which the Premises are
located; and as such substances are defined in any regulations adopted and
publications promulgated pursuant to said laws ("Environmental Laws"); materials
containing asbestos or urea formaldehyde; gasoline and other petroleum products;
flammable explosives; radon and other natural gases; and radioactive materials.

 

(d)         Survival. The obligations of Tenant in this Paragraph 7.7 shall
survive the expiration or termination of this Lease.

 

7.8         Americans With Disabilities Act. Landlord shall comply with the
Americans with Disabilities Act of 1990 ("ADA") and the regulations promulgated
thereunder with respect to the Building excluding the Premises and, prior to the
Commencement Date with respect to the Premises. Tenant shall comply with the ADA
and the regulations thereunder that are promulgated after the Commencement Date
with respect to the Premises. Subject to the foregoing, Tenant hereby expressly
assumes all responsibility for the compliance of activities conducted by Tenant
within the Premises with the ADA relating to the Premises. Any Alterations to
the Premises made by Tenant for the purpose of complying with the ADA or which
otherwise require compliance with the ADA shall be done in accordance with this
Lease; provided, that Landlord's consent to such Alterations shall not
constitute either Landlord's assumption, in whole or in part, of Tenant's
responsibility for compliance with the ADA, or representation or confirmation by
Landlord that such Alterations comply with the provisions of the ADA.

 

13

 

 

ARTICLE VIII DEFAULT

 

8.1         Default. The occurrence of any one or more of the following events
shall constitute a default hereunder by Tenant:

 

(a)         The failure by Tenant to make any payment of Base Rent or additional
rent or any other payment required hereunder, as and when due, where such
failure shall continue for a period of five (5) days after written notice
thereof from Landlord to Tenant; provided, that Landlord shall not be required
to provide such notice more than twice during the Term with respect to
non-payment of Rent, the third such non-payment constituting a default without
requirement of notice;

 

(b)         The failure by Tenant to observe or perform any of the express or
implied covenants or provisions of this Lease to be observed or performed by
Tenant, other than as specified in clause (a) above, where such failure shall
continue for a period of more than thirty (30) days after written notice thereof
from Landlord to Tenant; provided, however, that if the nature of Tenant's
default is such that more than thirty (30) days are reasonably required for its
cure, then Tenant shall not be deemed to be in default if Tenant commences such
cure within said thirty (30) day period, diligently prosecutes such cure to
completion, and completes such cure no later than ninety (90) days from the date
of such notice from Landlord;

 

(c)         The failure by Tenant, Guarantor (if any), or any present or future
guarantor of all or any portion of Tenant's obligations under this Lease to pay
its debts as they become due, or Tenant or any such Guarantor (if any) becoming
insolvent, filing or having filed against it a petition under any chapter of the
United States Bankruptcy Code, 11 U.S.C. Paragraph 101 et seq. (or any similar
petition under any insolvency law of any jurisdiction) and such petition is not
dismissed within sixty (60) days thereafter, proposing any dissolution,
liquidation, composition, financial reorganization or recapitalization with
creditors, making an assignment or trust mortgage for the benefit of creditors,
or if a receiver, trustee, custodian or similar agent is appointed or takes
possession with respect to any property or business of Tenant or Guarantor (if
any); or

 

(d)         If the leasehold estate under this Lease or any substantial part of
the property or assets of Tenant or of Guarantor of this leasehold is taken by
execution, or by other process of law, or is attached or subjected to any
involuntary encumbrance if such attachment or other seizure remains undismissed
or undischarged for a period of ten business (10) days after the levy thereof.

 

8.2         Remedies of Landlord and Calculation of Damages.

 

(a)         Remedies. In the event of any default by Tenant, whether or not the
Term shall have begun, in addition to any other remedies available to Landlord
at law or in equity, Landlord may, at its option and without further notice
exercise any or all of the following remedies:

 

(i)Terminate the Lease and upon notice to Tenant of termination of the Lease all
rights of Tenant hereunder shall thereupon come to an end as fully and
completely as if the date such notice is given were the date originally fixed
for the expiration of the Term, and Tenant shall then quit and surrender the
Premises to Landlord and Landlord shall have the right, without judicial
process, to re-enter the Premises. No such expiration or termination of the
Lease shall relieve Tenant of its liability and obligations under the Lease.

 

14

 

 

(ii)To the extent permitted by state law, accelerate the payment of Base Rent
and all additional rent under this Lease for the remainder of the Term and
terminate the Lease in the same manner, and with the same force and effect, as
provided in clause (i) above.

 

(iii)Enter the Premises and cure any default by Tenant and in so doing, Landlord
may make any payment of money or perform any other act. All sums so paid by
Landlord, and all incidental costs and expenses, including reasonable attorneys'
fees, shall be considered additional rent under this Lease and shall be payable
to Landlord immediately upon demand, together with interest from the date of
demand to the date of payment at the maximum lawful rate permitted to be charged
by Landlord.

 

(b)         Calculation of Damages. If this Lease is terminated as provided in
Paragraph 8.2(a)(i) above, Tenant, until the end of the Term, or what would have
been such Term in the absence of any such event, shall be liable to Landlord, as
damages for Tenant's default, for the amount of the Base Rent and all additional
rent and other charges which would be payable under this lease by Tenant if this
Lease were still in effect, less the net proceeds of any reletting of the
Premises actually collected by Landlord after deducting all Landlord's expenses
in connection with such reletting, including, without limitation, all
repossession costs, brokerage and management commissions, operating expenses,
legal expenses, reasonable attorneys' fees, alteration costs and expenses of
preparation of the Premises for such reletting. Tenant shall pay such damages to
Landlord monthly on the days on which the Base Rent would have been payable as
if this Lease were still in effect, and Landlord shall be entitled to recover
from Tenant such damages monthly as the same shall arise.

 

If Base Rent and additional rent are accelerated and this Lease is terminated as
provided in Paragraph 8.2(a)(ii) above, Tenant shall be liable to pay to
Landlord, in one payment, as damages for Tenant's default, an amount equal to
the total amount of Base Rent and additional rent reserved in this Lease from
the date of default to the date of expiration of the Term discounted at a fixed
annual interest rate equal to the Federal Funds Rate as published in the Wall
Street Journal on the date of Landlord's election to accelerate the rents
hereunder.

 

Whether or not the Lease is terminated, Landlord shall in no way be responsible
or liable for any failure to relet the Premises or for any failure to collect
any rent upon such reletting, except to the extent required by state law.

 

(c)         No Limitations. Nothing contained in this Lease shall limit or
prejudice the right of Landlord to prove for and obtain in proceedings for
bankruptcy or insolvency by reason of the termination of this Lease, an amount
equal to the maximum allowed by any statute or rule of law in effect at the time
when, and governing the proceedings in which, the damages are to be provided,
whether or not the amount be greater, equal to, or less than the amount of the
loss or damages referred to above.

 

15

 

 

(d)         Cumulative Remedies. Landlord's remedies under this Lease are
cumulative and not exclusive of any other remedies to which Landlord may be
entitled in case of Tenant's default or threatened default under this Lease,
including, without limitation, the remedies of injunction and specific
performance.

 

ARTICLE IX CASUALTY AND EMINENT DOMAIN

 

9.1         Casualty.

 

(a)         Casualty in General. If, during the Term, the Premises, the Building
or the Lot, are wholly or partially damaged or destroyed by fire or other
casualty, and the casualty renders the Premises totally or partially
inaccessible or unusable by Tenant in the ordinary conduct of Tenant's business,
then Landlord shall, within thirty (30) days of the date of the damage, give
Tenant a notice ("Damage Notice") stating whether, according to Landlord's good
faith estimate, the damage can be repaired within one year from the date of
damage ("Repair Period"), without the payment of overtime or other premiums. The
parties' rights and obligations shall then be governed according to whether the
casualty is an Insured Casualty or an Uninsured Casualty as set forth in the
following paragraphs.

 

(b)         Insured Casualty. If the casualty results from a risk, the loss to
Landlord from which is fully covered by insurance maintained by Landlord or for
Landlord's benefit (except for any deductible amount), it shall be an "Insured
Casualty" and governed by this Paragraph 9.1(b). In such event, if the Damage
Notice states that the repairs can be completed within the Repair Period without
the payment of overtime or other premiums, then Landlord shall promptly proceed
to make the repairs, this Lease shall remain in full force and effect, and Base
Rent shall be reduced, during the period between the casualty and completion of
the repairs, in proportion to the portion of the Premises that is inaccessible
or unusable during that period and which is, in fact, not utilized by Tenant.
Base Rent shall not be reduced by reason of any portion of the Premises being
unusable or inaccessible for a period of five (5) business days or less. If the
Damage Notice states that the repairs cannot, in Landlord's estimate, be
completed within the Repair Period without the payment of overtime or other
premiums, then either party may, terminate this Lease by written notice given to
the other within thirty (30) days after the giving of the Damage Notice. If
either party elects to terminate this Lease, the lease shall terminate as of the
date of the occurrence of such damage or destruction and Tenant shall vacate the
Premises forty five (45) business days from the date of the written notice
terminating the Lease. If neither party so terminates, then this Lease shall
remain in effect, Landlord shall make repairs, and Base Rent shall be
proportionately reduced as set forth above during the period when the Premises
is inaccessible or unusable and is not used by Tenant.

 

(c)         Uninsured Casualty. If the casualty is not an Insured Casualty as
set forth in the previous paragraph, it shall be an "Uninsured Casualty"
governed by this Paragraph 9.1(c). In such event, if the Damage Notice states
that the repairs can be completed within the Repair Period without the payment
of overtime or other premiums, Landlord may elect, by written notice given to
Tenant within thirty (30) days after the Damage Notice, to make the repairs, in
which event this Lease shall remain in effect and Base Rent shall be
proportionately reduced as set forth above. If Landlord does not so elect to
make the repairs, or if the Damage Notice states that the repairs cannot be made
within the Repair Period, this Lease shall terminate as of the date of the
casualty and Tenant shall vacate the Premises forty five (45) business days from
the date of Landlord's written notice to Tenant terminating the Lease.

 

16

 

 

(d)         Casualty within final six months of Term. Notwithstanding anything
to the contrary contained in this Paragraph 9.1, if the Premises or the Building
is wholly or partially damaged or destroyed within the final six (6) months of
the Term of this Lease, Landlord shall not be required to repair such casualty
and either Landlord or Tenant may elect to terminate this Lease.

 

(e)         Tenant Improvements and Alterations. If Landlord elects to repair
after a casualty in accordance with this Paragraph 9.1, Landlord shall cause
Tenant Improvements and Alterations which Landlord has approved, to be repaired
and restored at Landlord's sole expense. Landlord shall have no responsibility
for any personal property placed or kept in or on the Premises or the Building
by Tenant or Tenant's agents, employees, invitees or contractors and Landlord
shall not be required to repair any damage to, or make any repairs to or
replacements of, such personal property.

 

(f)         Exclusive Remedy. This Paragraph 9.1 shall be Tenant's sole and
exclusive remedy in the event of damage or destruction to the Premises or the
Building. No damages, compensation or claim shall be payable by Landlord for any
inconvenience, any interruption or cessation of Tenant's business, or any
annoyance, arising from any damage to or destruction of all or any portion of
the Premises or the Building.

 

(g)         Waiver of Subrogation. Landlord and Tenant shall cause each
insurance policy obtained by each of them to provide that the insurer waives all
right of recovery by way of subrogation against either Landlord or Tenant in
connection with any loss or damage covered by such policy.

 

9.2         Eminent Domain.

 

(a)         Eminent Domain in General. If the whole of the Premises, or so much
of the Premises as to render the balance unusable by Tenant, shall be taken or
appropriated under the power of eminent domain or condemnation (a "Taking"),
either Landlord or Tenant may terminate this Lease and the termination date
shall be the date of the Order of Taking, or the date possession is taken by the
Taking authority, whichever is earlier. If any part of the Property is the
subject of a Taking and such Taking materially affects the normal operation of
the Building or Common Areas, Landlord may elect to terminate this Lease. A sale
by Landlord under threat of a Taking shall constitute a Taking for the purpose
of this Paragraph 9.2. No award for any partial or entire Taking shall be
apportioned. Landlord shall receive (subject to the rights of Landlord's
mortgagees) and Tenant hereby assigns to Landlord any award which may be made
and any other proceeds in connection with such Taking, together with all rights
of Tenant to such award or proceeds, including, without limitation, any award or
compensation for the value of all or any part of the leasehold estate; provided
that nothing contained in this Paragraph 9.2(a) shall be deemed to give Landlord
any interest in or to require Tenant to assign to Landlord any separate award
made to Tenant for (i) the taking of Tenant's Property, or (ii) interruption of
or damage to Tenant's business, or (iii) Tenant's moving and relocation costs.

 

(b)         Reduction in Base Rent. In the event of a Taking which does not
result in a termination of the Lease, Base Rent shall be proportionately reduced
based on the portion of the Premises rendered unusable, and Landlord shall
restore the Premises or the Building to the extent of available proceeds or
awards from such Taking. Landlord shall not be required to repair or restore any
damage to Tenant's Property or any Alterations.

 

(c)         Sole Remedies. This Paragraph 9.2 sets forth Tenant's and Landlord's
sole remedies for Taking. Upon termination of this Lease pursuant to this
Paragraph 9.2, Tenant and Landlord hereby agree to release each other from any
and all obligations and liabilities with respect to this Lease except such
obligations and liabilities which arise or accrue prior to such termination.

 

17

 

 

ARTICLE X RIGHTS OF PARTIES HOLDING SENIOR INTERESTS

 

10.1         Subordination. This Lease shall be subject and subordinate to any
and all mortgages, deeds of trust and other instruments in the nature of a
mortgage, ground lease or other matters or record ("Senior Interests") which now
or at any time hereafter encumber the Property and Tenant shall, within twenty
(20) days of Landlord's request, execute and deliver to Landlord such recordable
written instruments as shall be necessary to show the subordination of this
Lease to such Senior Interests. Notwithstanding the foregoing, if any holder of
a Senior Interest succeeds to the interest of Landlord under this Lease, then,
at the option of such holder, this Lease shall continue in full force and effect
and Tenant shall attorn to such holder and to recognize such holder as its
landlord. Notwithstanding the foregoing, it shall be a condition precedent to
any subordination that Tenant be provided with a written non-disturbance
agreement (in a commercially reasonable form) providing that, if the holder of
any mortgage or deed of trust shall take title to the Premises through
foreclosure or deed in lieu of foreclosure or otherwise, Tenant shall be allowed
to continue in possession of the Premises as provided in this Lease so long as
Tenant is not in default, beyond any applicable cure period.

 

10.2         Mortgagee's Consent. No assignment of the Lease and no agreement to
make or accept any surrender, termination or cancellation of this Lease and no
agreement to modify so as to reduce the Rent, change the Term, or otherwise
materially change the rights of Landlord under this Lease, or to relieve Tenant
of any obligations or liability under this Lease, shall be valid unless
consented to by Landlord's mortgagees of record, if any, provided Landlord has
notified Tenant of the name and address of such mortgagees.

 

ARTICLE XI GENERAL

 

11.1         Representations by Tenant. Tenant represents and warrants that any
financial statements provided by it to Landlord were true, correct and complete
when provided, and that no material adverse change has occurred since that date
that would render them inaccurate or misleading. Tenant represents and warrants
that those persons executing this Lease on Tenant's behalf are duly authorized
to execute and deliver this Lease on its behalf, and that this Lease is binding
upon Tenant in accordance with its terms.

 

11.2         Notices. Any notice required or permitted hereunder shall be in
writing. Notices shall be addressed to Landlord c/o Manager at Manager's Address
and to Tenant at Tenant's Address. Any communication so addressed shall be
deemed duly given when delivered by hand, or one business day after being sent
by Federal Express (or other guaranteed one day delivery service) provided
delivery is confirmed. Either party may change its address by giving notice to
the other.

 

11.3         No Waiver or Oral Modification. No provision of this Lease shall be
deemed waived by Landlord or Tenant except by a signed written waiver. No
consent to any act or waiver of any breach or default, express or implied, by
Landlord or Tenant, shall be construed as a consent to any other act or waiver
of any other breach or default.

 

11.4         Severability. If any provision of this Lease, or the application
thereof in any circumstances, shall to any extent be invalid or unenforceable,
the remainder of this Lease shall not be affected thereby, and each provision
hereof shall be valid and enforceable to the fullest extent permitted by law.

 

18

 

 

11.5         Requests by Tenant. Tenant shall pay, on demand, all out-of-pocket
reasonable costs incurred by Landlord, including without limitation reasonable
attorneys' fees, in connection with any matter requiring Landlord's review or
consent or any other requests made by Tenant under this Lease, regardless of
whether such request is granted by Landlord.

 

11.6         Estoppel Certificate and Financial Statements.

 

(a)         Estoppel Certificate. Within ten (10) days after written request by
Landlord, Tenant shall execute, acknowledge and deliver to Landlord a written
statement certifying (i) that this Lease is unmodified and in full force and
effect, or is in full force and effect as modified and stating the
modifications; (ii) the amount of Base Rent currently payable by Tenant to
Landlord; (iii) Tenant's Percentage, the Base Year and Tenant's Share of
Expenses currently payable by Tenant to Landlord; (iv) the date to which Base
Rent and Tenant's Share of Expenses have been paid in advance; (v) the amount of
any security deposited with Landlord; (vi) that, to the best of Tenant’s
knowledge, Landlord is not in default hereunder or, if Landlord is claimed to be
in default, stating the nature of any claimed default, and (vii) such other
matters as may be reasonably requested by Landlord. Any such statement may be
relied upon by a purchaser, assignee or lender. Tenant's failure to execute and
deliver such statement within the time required shall be a default under this
Lease and shall also be conclusive upon Tenant that this Lease is in full force
and effect and has not been modified except as represented by Landlord; and
there are no uncured defaults in Landlord's performance and Tenant has no right
of offset, counterclaim or deduction against rent.

 

(b)         Financial Statements. Tenant shall, without charge therefor, at any
time, within ten (10) business days following a request by Landlord, deliver to
Landlord, or to any other party designated by Landlord, a true and accurate copy
of Tenant's most recent financial statements. All requests made by Tenant
regarding renewals or expansions must be accompanied by Tenant's most recent
financial statements. All requests made by Tenant regarding subleases, or
assignments must be accompanied by Tenant's prospective subtenant's and
prospective assignee's most recent financial statements.

 

11.7         Waiver of Liability. Landlord and Tenant each hereby waive all
rights of recovery against the other and against the officers, employees,
agents, and representatives of the other, on account of loss by or damage to the
waiving party or its property or the property of others under its control, to
the extent that such loss or damage is insured against under any insurance
policy that either may have in force at the time of the loss or damage. Each
party shall notify its insurers that the foregoing waiver is contained in this
Lease.

 

11.8         Execution, Prior Agreements and No Representations. This Lease
shall not be binding and enforceable until executed by authorized
representatives of Landlord and Tenant. This Lease contains all of the
agreements of the parties with respect to the subject matter hereof and
supersedes all prior dealings, whether written or oral, between them with
respect to such subject matter. Each party acknowledges that the other has made
no representations or warranties of any kind except as may be specifically set
forth in this Lease.

 

11.9         Brokers. Each party represents and warrants that it has not dealt
with any real estate broker or agent in connection with this Lease or its
negotiation except Brokers. Each party shall indemnify the other and hold it
harmless from any cost, expense, or liability (including costs of suit and
reasonable attorneys' fees) for any compensation, commission or fees claimed by
any other real estate broker or agent in connection with this Lease or its
negotiation by reason of any act or statement of the indemnifying party.

 

19

 

 

11.10         Successors and Assigns. This Lease shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns; provided, however, that only the original Landlord named herein shall
be liable for obligations accruing before the beginning of the Term, and
thereafter the original Landlord named herein and each successive owner of the
Premises shall be liable only for obligations accruing during the period of
their respective ownership so long as the successor owner has assumed the
obligations of Landlord hereunder in writing.

 

11.11         Applicable Law and Lease Interpretation. This Lease shall be
construed, governed and enforced according to the laws of the state in which the
Property is located. In construing this Lease, paragraph headings are for
convenience only and shall be disregarded. Any recitals herein or exhibits
attached hereto are hereby incorporated into this Lease by this reference. Time
is of the essence of this Lease and every provision contained herein. The
parties acknowledge that this Lease was freely negotiated by both parties, each
of whom was represented by counsel; accordingly, this Lease shall be construed
according to the fair meaning of its terms, and not against either party.

 

11.12         Costs of Collection, Enforcement and Disputes. Tenant shall pay
all out-of-pocket costs of collection, including reasonable attorneys' fees,
incurred by Landlord in connection with any default by Tenant. If either
Landlord or Tenant institutes any action to enforce the provisions of this Lease
or to seek a declaration of rights hereunder, the prevailing party shall be
entitled to recover its reasonable attorneys' fees and court costs as part of
any award. Landlord and Tenant hereby waive trial by jury in any action,
proceeding or counterclaim brought by either of the parties hereto against the
other, on or in respect to any matter whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant hereunder,
Tenant's use or occupancy of the Premises, and/or claim of injury or damage.

 

11.13         Holdover. If Tenant holds over in occupancy of the Premises after
the expiration of the Term, Tenant shall become a tenant at sufferance only on a
month-to-month basis subject to the terms and conditions herein specified.
Tenant shall pay rent during the holdover period, at a base rental rate equal to
one hundred seventy five percent (175%) of the Base Rent in effect at the end of
the Term, plus the amount of Tenant's Share of Expenses then in effect. Tenant
shall also be liable for all damages sustained by Landlord on account of such
holding over.

 

11.14         Force Majeure. If Landlord or Tenant is prevented from or delayed
in performing any act required of it hereunder, and such prevention or delay is
caused by strikes, labor disputes, inability to obtain labor, materials, or
equipment, inclement weather, acts of God, governmental restrictions,
regulations, or controls, judicial orders, enemy or hostile government actions,
civil commotion, fire or other casualty, or other causes beyond such party's
reasonable control ("Force Majeure"), the performance of such act shall be
excused for a period equal to the period of prevention or delay. A party's
financial inability to perform its obligations shall in no event constitute
Force Majeure. Nothing in this Paragraph 11.14 shall excuse or delay Tenant's
obligation to pay any rent or other charges due under this Lease.

 

11.15         Limitation On Liability. The obligations of Landlord under this
Lease do not constitute personal obligations of the individual partners,
directors, officers, shareholders, trustees or beneficiaries of Landlord, and
Tenant shall not seek recourse against the partners, directors, officers,
shareholders, trustees or beneficiaries of Landlord, or any of their personal
assets for satisfaction of any liability with respect to this Lease. In the
event of any default by Landlord under this Lease, Tenant's sole and exclusive
remedy shall be against Landlord's interest in the Property (including, without
limitation, rents and proceeds of insurance or condemnation awards), and
Tenant’s damages shall not include consequential, special, exemplary or punitive
damages.

 

20

 

 

11.16         Notice of Landlord's Default. The failure by Landlord to observe
or perform any of the express or implied covenants or provisions of this Lease
to be observed or performed by Landlord shall not constitute a default by
Landlord unless such failure shall continue for a period of more than thirty
(30) days after written notice thereof from Tenant to Landlord specifying
Landlord's default; provided, however, that if the nature of Landlord's default
is such that more than thirty (30) days are reasonably required for its cure,
then Landlord shall not be deemed to be in default if Landlord commences such
cure within said thirty (30) day period and diligently prosecutes such cure to
completion. Tenant shall, simultaneously with delivery to Landlord, provide
written notice specifying the Landlord default to the holder of any first
mortgage or deed of trust covering the Premises whose name and address have been
furnished to Tenant in writing.

 

11.17         Lease not to be Recorded. Tenant agrees that it will not record
this Lease nor any memorandum hereof.

 

11.18         Security Deposit. Upon the execution and delivery of this Lease,
Tenant shall pay to Landlord the Security Deposit, which shall be held as
security for Tenant's performance as herein provided and refunded to Tenant at
the end of the Term subject to Tenant's satisfactory compliance with the
conditions hereof. The Security Deposit may be commingled with other funds of
Landlord and no interest shall accrue thereon or be payable by Landlord with
respect to the Security Deposit. If all or any part of the Security Deposit is
applied to an obligation of Tenant hereunder, Tenant shall immediately upon
request by Landlord restore the Security Deposit to its original amount.

 

11.19         Guaranty of Lease. N/A

 

11.20         OFAC. Neither Tenant nor any of its affiliates, nor any of their
respective partners, members, shareholders or other equity owners, and none of
their respective employees, officers, directors, representatives or agents, is a
person or entity with whom U.S. persons or entities are restricted from doing
business under regulations of the Office of Foreign Asset Control (“OFAC”) of
the Department of the Treasury (including those named on OFAC's Specially
Designated and Blocked Persons List) or under any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action.

 

11.21         Access. Subject to any temporary restrictions required for
maintenance or repair, Tenant, its employees, agents, and invitees shall have
access to the Premises twenty-four (24) hours a day, seven (7) days a week.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

21

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease, which includes
the cover sheet, the foregoing Standard Provisions, Additional Provisions, if
any, and Exhibits attached to this Lease, with the intent that each of the
parties shall be legally bound thereby and that this Lease shall become
effective as of the Date of Lease.

 

  TENANT:       TRANS1, INC.       By: /s/ Kenneth Reali         Name: Kenneth
Reali         Title: CEO         Date: 10/15/12       LANDLORD:       SUN LIFE
ASSURANCE COMPANY OF CANADA       By: /s/ William M. Barres         Name:  
William M. Barres         Title: Authorized Signer         By: /s/ Alena R.
Tverskoy         Name: Alena R. Tverskoy         Title: Authorized Signer      
  Date: 10/24/12

 

22

 

 

PART III ADDITIONAL PROVISIONS

 

The following provisions ("Additional Provisions") identified below and attached
and/or set forth below are included as part of the Lease between Landlord and
Tenant. Capitalized terms used in any of the Additional Provisions and not
otherwise defined shall have the meanings given such terms in Part I and Part II
of this Lease. Unless express reference is made to a provision in Part I and
Part II of this Lease for the purpose of modifying such provision, in the event
of any conflict between the Additional Provisions and the provisions of Part I
and Part II of this Lease, the provisions contained in Parts I and II shall
control.

 

1.             Parking. Tenant shall be entitled to use four (4) unreserved
parking spaces for each 1,000 square feet of space leased by Tenant hereunder,
without charge during the initial term of this Lease. Tenant shall limit
Tenant’s use of the parking area to 4.0 parking spaces per 1,000 rentable square
feet

 

2.             Renewal Option. Provided that at the time such option is
exercised and at the expiration of the Term, (i) Tenant is not then in default
under the Lease beyond applicable cure periods, (ii) Tenant has not assigned
this Lease or sublet the Premises, (iii) Tenant continues to occupy the
Premises, (iv) Tenant's use is consistent with the general quality of the
tenants and uses in the complex, and (v) Tenant's financial statements indicate
a net worth at least as high as on the date of this Lease, Tenant shall have the
option (“Renewal Option”) to renew the term of this Lease for one (1) additional
five (5) year term (“Renewal Term”) on the same terms and conditions as are
contained in this Lease, except that the Base Rent for the Renewal Term shall be
the greater of (i) the Base Rent payable for the last year of the initial term,
escalated for the first and each subsequent year of the renewal Term by three
percent (3%), or (ii) the then “Fair Market Rent” for the Premises (including
annual increases), determined as set forth below. The term “Fair Market Rent”
shall mean the rent (including annual increases) that a tenant would pay upon
leasing space similar to the Premises in a comparable building in Raleigh, North
Carolina, taking into consideration such factors as the amount of net rentable
space leased; the length of the lease in question; the value of the leasehold
improvements existing in the Premises, the suitability of the continued use of
the improvements, and the resulting cost savings to Tenant; escalations in Base
Rent over the term of the lease that are being included in comparable leases, in
comparable buildings for comparable spaces; appropriate inducements and
concessions then being included in such comparable leases for preparation of
comparable space, including but not limited to so-called free or abated rents;
the location and quality of the Building as compared to comparable buildings;
and the credit standing of Tenant. In order to exercise the Renewal Option,
Tenant must give to Landlord written notice of Tenant’s intent to enter
negotiations with Landlord no less than nine (9) months, nor more than twelve
(12) months, prior to the expiration of the initial term. Upon receipt of
Tenant’s written notice, Landlord and Tenant shall negotiate in good faith to
reach agreement on the “Fair Market Rent” for the Premises for the Renewal Term.
If, however, Tenant and Landlord are unable to reach agreement on a “Fair Market
Value” for the Premises within sixty (60) days after Landlord's receipt of
Tenant's written notice, then Tenant, at Tenant’s option to be exercised by
written notice to Landlord within ten (10) days after expiration of the 60-day
period, may withdraw its exercise of the option, in which event the Lease shall
remain in effect through its original expiration date and Tenant shall have no
further right to extend the term of the Lease. If Tenant fails to give such
notice of withdrawal within such 10-day period, Tenant shall be deemed to have
accepted the Base Rent last proposed by Landlord as set forth above.

 

23

 

 

3.             Right of First Refusal. Subject to the existing renewal and
expansion rights of any other tenant within the Building (including, without
limitation, any renewal or extension by a current tenant, regardless of whether
its lease contains a renewal option), and provided no Event of Default has
occurred under this Lease, Landlord hereby grants Tenant a right of first
refusal (“Right of First Refusal”) to lease any space on the second floor of the
Building contiguous to the Premises (the “ROFR Space”). If, during the first two
(2) years of the initial term of this Lease, Landlord receives a bona fide offer
to lease the ROFR Space which Landlord intends to accept, Landlord shall provide
written notice to Tenant with a copy of the proposed terms and conditions (the
“ROFR Notice”). Tenant shall then have five (5) business days following receipt
of the ROFR Notice in which to notify Landlord of Tenant’s intentions to lease
all (but not less than all) of the offered ROFR Space on the same terms and
conditions as set forth in the ROFR Notice, except that the lease term for the
ROFR Space shall be coterminous with this Lease for the Premises, and the tenant
improvement allowance and concessions set forth in the ROFR Notice shall be
prorated based on the remaining months in the Lease for the Premises. Failure by
Tenant to respond within such 5-business day period shall conclusively
constitute a waiver of the right to lease the offered ROFR Space. If Tenant
fails to exercise its option within the 5-business day period, Landlord shall be
free thereafter to lease the ROFR Space to any party at any time on any terms
and conditions.

 

4.             Monument Sign. Tenant, at Tenant’s expense, may place an
identifying sign on the existing Building monument sign, subject to Landlord’s
prior written consent as to appearance, design, size, etc. Tenant shall remove
such identifying sign and fully restore the monument sign upon the expiration or
earlier termination of this Lease.

 

24

 